On Rehearing.
Affirmed on the authority of Lauren v. State, ante, p. 334,97 So. 257.
                          On Rehearing.
"It is permissible in a prosecution for crime to prove the flight of the defendant, and any evidence tending to prove flight, or that the defendant was hiding out to avoid arrest is relevant. For this purpose, and after it had been shown that defendant ran from the still when the officers found and raided it, the sheriff could testify that he searched for defendant at and near defendant's home and could not find him." Lauren v. State, ante, p. 3324, 97 So. 257.
This defendant and another were separately indicted for the same offense and were by consent tried together and separate verdicts were returned.
Two defendants indicted separately for the same felony shown by the evidence to have been committed jointly may consent to be tried together and a separate verdict may be returned in each case.
After having expressly consented in the lower court to be tried together, the defendants may not in this court repudiate their agreement.
There is no merit in the exceptions reserved to the evidence.
The application for rehearing is overruled.